DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 08/28/2020. Claims 1-22 are pending in the case. Claims 21 and 22 have been added. Claim 1 is an independent claim.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/28/2020 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. ("Artificial neural networks in hardware: A survey of two decades of progress" (2010), hereinafter Misra) in view of Zhang et al. (U.S. Pat. App. Pub. No. 2014/0241211, hereinafter Zhang) and Hashimoto et al. (European Pat. App. Pub. No. EP-0557997-A2, hereinafter Hashimoto).

As to independent claim 1, Misra teaches a circuit, comprising:
a series of neuro-blocks configured to implement a neural network, said neuro-blocks… being grouped together in branches, each of the branches comprising a group of neuro-blocks and a broadcasting bus, the neuro-blocks being connected to said broadcasting buses (Misra teaches "a processor is constructed from modules.. They provide simple and cheap building blocks {typically single neurons) [corresponding to "a series of elementary modules, called neuro-blocks", Section 4.1 Paragraph 2]. Misra teaches that the blocks are to "construct networks of larger size... an example is... one of the first commercial HNN chips. It has eight neurons with 
a routing unit connected to the broadcasting buses of said branches and configured to route data to said branches (Misra teaches that the system includes running "the same instruction simultaneously" and that "instructions are horizontally encoded" [Section 4.1 Paragraph 3] wherein calculations are done synchronously and the system "passes its result to the next processor in the pipeline" [Section 4.1, Paragraph 4; corresponding to "broadcasting of data to and from branches"]); and
a transformation module connected to the routing unit via an internal bus and configured to be connected, at an input of said circuit, to an external bus… (Misra teaches a transformation module for "synchronously calculating" and "passes its result to the next processor in the pipeline... with neuron transfer functions... vector processor arrays, common bus architecture..." [Section 4.1, paragraph 4]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the synchronous calculation of Misra to include the common bus architecture of Misra to increase the processing speed of neural networks (see Misra at section 4.1, paragraph 4).
Misra does not appear to expressly teach said neuro-blocks each comprising a plurality of neurons; said module carrying out a transformation of a format of data inputted by said external bus, a first message of N input words with x bits coded in parallel being transformed into a second message of N words with x bits coded in series, the N words of the second message being parallelized over the internal bus at an output of said module, one wire of the internal bus being dedicated to each of the N transformed words, one bit of the each word being sequentially broadcast over the broadcasting buses 
Zhang teaches said module carrying out a transformation of a format of data inputted by said external bus, a first message of N input words with x bits coded in parallel being transformed into a second message of N words with x bits coded in series, the N words of the second message being parallelized over the internal bus at an output of said module, one wire of the internal bus being dedicated to each of the N transformed words, one bit of the each word being sequentially broadcast over the broadcasting buses of the branches via the routing unit at a time such that all processing operations of the series of the neuro-blocks are carried out according to a serial communications protocol (figure 8; paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).
Hashimoto teaches said neuro-blocks each comprising a plurality of neurons (Figure 1, modules 1-128. Figure 2, neuron processors 204 within each module 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra as modified by Zhang to include the hardware neural network techniques of Hashimoto to increase the number of available neurons and increase fault tolerance (see Hashimoto at paragraphs 1 and 10).

As to dependent claim 2, Misra further teaches the routing unit comprises an input/output bus so as to route and to broadcast data to or from an external unit according to said serial communications 

As to dependent claim 3, Misra and Zhang further teach the communications protocol comprises, for the transmission of a given message, information indicating a target unit (Zhang at paragraph 43, the serial signal may be sent to a corresponding NC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 4, Misra and Zhang further teach said information indicates an identifier of one or more neuro-blocks (Zhang at paragraph 43, the serial signal may be sent to a corresponding NC). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 5, Misra and Zhang further teach said information indicates one or more destination branches or an external unit for said given message (Zhang at paragraph 43, the serial signal may be sent to a corresponding NC; paragraph 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 6, Misra further teaches the routing unit is further configured to perform global processing operations on data (Misra teaches "calculations are done synchronously and the system "passes its result to the next processor in the pipeline" [Section 4.1, Paragraph 4; corresponding to "global processing operations"]).

As to dependent claim 9, Misra further teaches the neuro-blocks each comprise a set of arithmetic and logic units, and wherein all the arithmetic and logic units are connected to a same interconnection bus, said interconnection bus being g configured to be extended outside of said circuit upstream and downstream of the neuro-blocks (Misra teaches operations units such as "multiplication, subtraction, or addition... implemented with a 16-bit elements... The multiplier outputs and accumulators have 48-bit precision. Weight storage of off-chip memory and neuro transfer functions... high complexity of the system controlling and interfacing the array with a host system." Misra further teaches that examples of architectures include "vector processor arrays, common bus architecture..." [Section 4.1 Paragraph 4]).

As to dependent claim 10, Misra further teaches the broadcasting buses comprise available data wires (Misra teaches a solution with a 32-bit accumulator, and 4kb of on-chip memory for weight storage... that is optimized for image processing. The proposed processor supports 24 instructions, and consists of 16 processing units per chip [Section 4.1, Paragraph 3]).

As to dependent claim 12, Misra and Zhang further teach it performs processing functions on a signal (Zhang at paragraph 29, the described neuromorphic systems may use routing channels or paths over which signals are transmitted). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 13, Misra and Zhang further teach it performs pre-processing and/or post-processing functions on the signal with respect to neural processing functions (Zhang at figure 2, filter bank 204; figure 4, filter bank 403). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 14, Misra further teaches a neural system, comprising several circuits as claimed in claim 1 (Section 4.1).

As to dependent claim 15, Misra and Zhang further teach a width of the external bus is equal to or greater than a number of bits per word, and wherein a width of the internal bus is equal to or greater than a number of words in the message (Zhang at paragraph 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 16, Misra and Zhang further teaches said module further carries out a transformation of another format of data inputted by said internal bus, the data inputted by said internal bus having been routed, via the routing unit, from said branches (Zhang at figure 8, paragraph 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 17, Misra further teaches the transformation allows for a reduction in a surface area of silicon for the circuit (examiner first notes that this limitation appear to be an intended use rather than positively recited structure, and thus while being fully considered, does not carry patentable weight; see also section 3.3, paragraph 2, optimized for area).

claim 18, Misra further teaches each of the neuro-blocks implements a node of the neural network (section 3.1, digital neuron).

As to dependent claim 19, Misra and Zhang further teach a number of neuro-blocks is equal to the number N of the words (Zhang at paragraph 45). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

As to dependent claim 20, Misra and Zhang further teach the neuro-blocks are daisy-chained together (Zhang at paragraph 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Zhang, Hashimoto, and Mackie et al. (P.C.T. Int’l. App. Pub. No. WO-1993/019431-A1, hereinafter Mackie).

claim 7, the rejection of claim 1 is incorporated.
Misra does not appear to expressly teach a module for direct memory access (DMA) coupled via a bus to each neuro-block, said DMA module being g configured to be interfaced with an external memory.
Mackie teaches a module for direct memory access (DMA) coupled via a bus to each neuro-block, said DMA module being g configured to be interfaced with an external memory (page 13, paragraph 2, conveniently, each data processing unit includes at least one DMA engine and controller for transferring blocks of data to and from the data memory in each data processing units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra as modified by Zhang and Hashimoto to include the PVP neural network processing feature DMA of Mackie to transfer large blocks of data to and from the data memory (see Mackie at page 13, paragraph 2 and page 3, paragraph 1).

As to dependent claim 8, Misra and Zhang further teach a central control module, wherein said module for direct memory access is connected to said central control module via a bus (Zhang at figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra to include the neuromorphic parallel to serial conversion techniques of Zhang to operate and model the function of the biological brain and mimic biological neurons and synapses such that the neurons can communicate with each other via interconnects (see Zhang at paragraphs 5 and 33).

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Zhang, Hashimoto, and Seigel et al. (Siegel, Howard Jay, Robert J. McMillen, and Philip T. Mueller. "A .

As to dependent claim 11, the rejection of claim 1 is incorporated.
Misra does not appear to expressly teach the neuro-blocks are evenly divided in the groups.
Seigel teaches the neuro-blocks are evenly divided in the groups (Page 532, left column, the PEs are divided up into 16 sextants of 64 PEs each. Each sextant has a control unit, and there is a central control unit which broadcasts instructions to the sextant control units).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra as modified by Zhang and Hashimoto to include the interconnection techniques of Siegel to efficiently partition the network (see Siegel at page 529, right column).


As to dependent claim 21, the rejection of claim 1 is incorporated.
Misra does not appear to expressly teach a neuro-block of a branch exchanges data with other neuro-blocks of the same branch without interfering with neuro-blocks of another branch.
Seigel teaches a neuro-block of a branch exchanges data with other neuro-blocks of the same branch without interfering with neuro-blocks of another branch (Figure 3a, inter-sextant communication and intra-sextant communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the hardware neural network of Misra as modified by Zhang and Hashimoto to include the interconnection techniques of Siegel to efficiently partition the network (see Siegel at page 529, right column).

Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126